MEMORANDUM **
Franklin Troy Caplette appeals from the sentence imposed upon revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. Because Caplette failed to object to his sentence, we review for plain error. See United States v. Garcia, 323 F.3d 1161, 1165 (9th Cir.2003).
Caplette contends that the district court erred by imposing a sentence outside the recommended Guidelines range. We disagree.
A review of the record indicates that the sentencing judge properly considered the sentencing factors listed in 18 U.S.C. § 3553(a) before imposing Caplette’s sentence. See United States v. George, 184 F.3d 1119, 1120-21 (9th Cir.1999). We conclude that Caplette’s sentence is not unreasonable. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.